Title: From George Washington to Benjamin Harrison, 14 June 1784
From: Washington, George
To: Harrison, Benjamin



Dr Sir,
Mount Vernon [1]4th June 1784

Long as the enclosed letter & petition appear to have been written, they never came to my hands until thursday last; the latter, altho’ called a copy, having the marks of an original paper; another copy accompanying it, inducing a belief that it is so, I delay not a moment to hand it forward.
My being perfectly ignorant of the laws of the Commonwealth, & unacquainted, if such confiscations have taken place, with the principles upon which they are founded, must be my apology for taking the liberty of even bringing these papers before the Legislature, for it is not my wish to interfere in the politics of the State, nor desire, to see discriminations or departures from general principles, which are not warranted by Law or evident propriety; altho’ in the present case, it should seem

to me hard, to divest an Infant, under the circumstances young Bristow is described to be, of his partrimony.
As the petition is directed to the Governr the Senate & House of Delegates of the State of Virginia—I conceived it best to transmit it, & the Letters relative thereto, to your Excellency. With great consideration & respect, I have the honor to be Your most Obedt humble Servant

G: Washington

